Citation Nr: 0527216	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  04-44 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the residuals of an injury to the right long thoracic nerve.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from November 1995 to November 1999.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

In September 2005, a Deputy Vice Chairman at the Board 
granted the veteran's motion to have his case advanced on the 
Board's docket.


FINDING OF FACT

Since service connection became effective March 12, 2003, the 
veteran's residuals of an injury to the right long thoracic 
nerve, which have consisted primarily of complaints of pain, 
scapular winging, and limitation of motion, have been 
productive of no more than moderate impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for the residuals of an injury to the right long thoracic 
nerve have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.124, 
Diagnostic Code (DC) 8519 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must ensure that the VA has met its statutory duty 
to assist the veteran in the development of his claim.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In rendering assistance, the VA must notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  In particular, the VA must ensure 
that the veteran has been notified of the following:  (1) the 
information and evidence not of record that is necessary to 
substantiate each of his specific claims; (2) the information 
and evidence that VA will seek to provide; (3) the 
information and evidence that the veteran is expected to 
provide; and (4) the need to furnish the VA any evidence in 
his possession that pertains to any of his claims, i.e., 
something to the effect that he should give the VA everything 
he has pertaining to his claims.

In March 2003, the RO received the veteran's claim of 
entitlement to service connection for the residuals of an 
injury to the right long thoracic nerve (right shoulder 
disability).  The following month, the RO informed the 
veteran and his then-representative of the information and 
evidence needed to substantiate and complete that claim.  

The RO noted that in order to establish service connection 
for a particular disability, the evidence had to show the 
following:  1) that the veteran had had an injury in military 
service or that he had a disease that began in or was made 
worse by military service; or that there was an event in 
service which caused injury or disease; 2) that the veteran 
had current physical or mental disability; and 3) that there 
was a relationship between the current disability and an 
injury, disease, or event in service.  



The RO stated that it needed the following information from 
the veteran:

The name and address of the person, 
agency, or company who had records that 
the veteran thought could help the VA 
decide his claim;

The approximate time frame covered by the 
records; and, 

In the case of medical records, the 
condition for which he had been treated.

The RO told the veteran that he could obtain evidence and 
send it to the VA.  The RO also told him that it would make 
reasonable efforts to help the veteran try to get evidence to 
support his claim.  Specifically, the RO stated that it would 
help him try to get medical records, employment records, or 
records from Federal government agencies.  He was notified 
that if he wished the VA to obtain medical records, he would 
have to complete and return VA Form 21-4142.  The VA noted, 
however, that it was ultimately the veteran's responsibility 
to support his claim with appropriate evidence.  

The RO stated that it had already obtained reports of his 
treatment at the VA Medical Center (MC) in Iowa City, Iowa.  
The RO also stated that it had requested the veteran's 
service medical records, as well as records from a Dr. D. and 
from Van Kampen Therapeutic Massage.

The VA informed the veteran that it would assist him by 
providing a medical examination or getting a medical opinion 
if it decided it was necessary to make a decision in his 
claim.  

The VA then requested that the veteran notify if there was an 
other evidence or information that he thought would support 
his claim.

The VA told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The VA also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  
Further, the RO informed the veteran that he could obtain 
assistance by contacting his representative.

In its decision of September 2003, the RO granted the 
veteran's claim of entitlement to service connection for the 
residuals of an injury to the right long thoracic nerve.  It 
assigned a 10 percent rating for that disorder, effective 
March 12, 2003; however, in February 2004, the veteran filed 
a timely Notice of Disagreement with that rating.  

Although the veteran has not been informed by letter of the 
criteria for obtaining an increased rating for his right 
shoulder disability, the notice provisions of the VA's duty 
to assist the veteran do not apply if, in response to a 
decision on a claim for which VA has already provided the 
duty to assist notice, the claimant files a notice of 
disagreement NOD that raises a new issue.  VAOPGCPREC 8-03 
(December 22, 2003).  In this regard, it should be noted that 
the veteran was provided with a Statement of the Case (SOC) 
in November 2004 and a Supplemental Statement of the Case 
(SSOC) in December April 2004.  They notified the veteran and 
his representative of the evidence necessary to substantiate 
his claim of entitlement to an initial rating in excess of 10 
percent for his service-connected residuals of an injury to 
his right long thoracic nerve.  Moreover, the SOC set forth 
the relevant text of 38 C.F.R. § 3.159.  The SOC and the 
SSOC's also identified the evidence that had been received by 
the RO.  In light of such information, and in accordance with 
VAOPGCPREC 8-03, a new duty to assist letter need not be sent 
in association with the veteran's claim for an increased 
rating.  

The following evidence has been received in support of the 
veteran's appeal:  his service medical records, records 
reflecting his treatment from December 1999 to April 2003 by 
C. J. D., D.C.; outpatient records reflecting the veteran's 
treatment by the VA from July 2002 to December 2004; records 
reflecting his treatment from January to April 2003 at Van 
Kampen Therapeutic Massage; the report of an examination 
performed by the VA in August 2003; statements from the 
veteran's mother, dated in January and October 2004 and in 
June 2005; and a December 2004 report from M. J., L.M.T. 

The veteran has been informed of his right to have a hearing 
in association with his appeal; however, to date, he has 
declined to exercise that right (see VA Form 9, dated in 
December 2004).  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
evidence to support the claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  Indeed, he has not 
identified any outstanding evidence (that has not been sought 
by the VA), which could be used to support his appeal.  As 
such, there is no reasonable possibility that further efforts 
would lead to additional relevant evidence with respect to 
the issue of entitlement to an increased rating for his right 
shoulder disability.  Therefore, further action is 
unnecessary in order to meet the VA's statutory duty to 
assist the veteran in the development of his claim.  See, 
e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

In light of the foregoing, the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  There is simply no evidence of 
prejudice to the veteran due to a failure to assist him in 
the development of that claim; and therefore, the Board will 
proceed to the merits of the appeal.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (discussing prejudicial 
error).  

II.  The Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2004).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  

A 10 percent rating is warranted for moderate incomplete 
paralysis and a 20 percent rating is warranted for severe 
incomplete paralysis.  38 C.F.R. § 4.124a, DC 8519.

Potentially applicable in rating the veteran's right shoulder 
disability is 38 C.F.R. § 4.71a, DC 5201.  Under that code, a 
20 percent rating is warranted when motion of the arm is 
limited to shoulder level.  

The RO's September 2003 decision on appeal, which granted 
entitlement to service connection for the residuals of an 
injury to the veteran's right thoracic long nerve was an 
initial rating award.  When an initial rating award is at 
issue, a practice known as "staged" ratings may apply.  That 
is, at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999). 

In this case, the evidence shows that the veteran's right 
shoulder disability is manifested primarily by complaints of 
pain, scapular winging, and flexion to at least 150 degrees 
and abduction to at least 110 degrees.  Although shoulder 
weakness of 4/5 was reported during VA treatment in January 
and March 2004, the preponderance of the evidence, including 
the report of a November 2004 VA neurologic consultation, 
shows that the veteran's strength is full (5/5).  Indeed, the 
preponderance of the evidence is negative for diminished 
muscle tone or muscle atrophy; and despite the veteran's 
complaints, there is no objective evidence of muscle spasms.  
Moreover, there are no findings of swelling, heat, 
discoloration, excess fatigability, or incoordination, nor is 
there evidence of reduced sensation or reflexes in the right 
upper extremity.  In fact, there is no competent evidence 
that the veteran's right shoulder disability is productive of 
any more than moderate impairment.  Under such circumstances, 
that disability more nearly approximates the criteria for a 
10 percent rating under 38 C.F.R. § 4.124a, DC 8519.

In arriving at this decision, the Board has considered the 
possibility of rating the veteran's right shoulder disability 
on the basis of limitation of motion.  38 C.F.R. § 4.71a, DC 
5201.  However, the veteran is able to raise his right arm 
well above shoulder level; and therefore, he does not meet 
the criteria for an increased rating on that basis.  In this 
regard, it should be noted that VA regulations preclude the 
combination of a rating for paralysis of the long thoracic 
nerve with that based on limitation of motion above shoulder 
level.  Note, 38 C.F.R. § 4.124a, DC 8519.

The Board has also considered the possibility of staged 
ratings noted in Fenderson; however, the evidence of record 
shows that the manifestations of his service-connected right 
shoulder disability have been generally consistent since 
March 12, 2003, the date that service connection and the 10 
percent rating became effective.  Accordingly, there is no 
basis to invoke the principle of staged ratings. 

In a July 2005 statement (submitted in lieu of VA Form 646), 
the veteran's representative seems to suggest that the report 
of a November 2003 MRI has not been adequately addressed by 
the VA.  However, the weakness and scapular winging noted in 
association with that report have been considered in the 
discussion above.  Moreover, the SOC indicates that such 
report was dated within the time frame of VA medical evidence 
received in association with the veteran's claim.  Such 
evidence included treatment records, progress notes, and 
radiology reports.  For these reasons, the Board finds that 
VA has adequately considered the report of the November 2003 
MRI.

Finally, the Board has considered the possibility of 
referring this case to the Director of the VA Compensation 
and Pension Service for possible approval of an 
extraschedular rating for the veteran's service-connected 
right shoulder disability.  The evidence, however, does not 
show such an exceptional or unusual disability picture, with 
such related factors as marked interference with employment 
or frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards in rating any of that disability.  38 C.F.R. 
§ 3.321(b)(1) (2004).  Although the veteran reportedly left 
his construction job due to his right shoulder disability, 
there is no competent evidence of record that he did so on 
the recommendation of a medical professional or that his 
employer prevented him from working due to disability.  In 
this regard, the record is negative for any evidence that he 
took medical retirement or received any other type disability 
payment in conjunction with the end of that employment.  

Moreover, the record shows that the manifestations of the 
veteran's right shoulder disability are those contemplated by 
the regular schedular standards.  It must be emphasized that 
the disability ratings are not job specific.  They represent 
as far as can practicably be determined the average 
impairment in earning capacity as a result of diseases or 
injuries encountered incident to military service and their 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations of illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  Absent 
competent evidence to the contrary, the Board finds no reason 
for further action under 38 C.F.R. § 3.321(b)(1). 


ORDER

Entitlement to an initial rating in excess of 10 percent for 
the residuals of an injury to the right long thoracic nerve 
is denied.  



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


